UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1660



CYNTHIA C. HOLMES, M.D. a/k/a J. Doe, M.D.,

                                              Plaintiff - Appellant,

          versus


TENET HEALTHSYSTEM MEDICAL, INCORPORATED; EAST
COOPER COMMUNITY HOSPITAL,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CA-99-833-2-23)


Submitted:   October 31, 2000          Decided:     November 17, 2000


Before LUTTIG, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cynthia C. Holmes, Appellant Pro Se.  E. Douglas Pratt-Thomas,
PRATT-THOMAS, PEARCE, EPTING & WALKER, P.A., Charleston, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant   Cynthia   C.   Holmes,   M.D.,   appeals   the   district

court’s order granting summary judgment to the Defendants in her

action raising violations of the Sherman Act, 15 U.S.C. §§ 1, 2

(1994), the Anti-Kickback statute, 42 U.S.C.A. § 1320a-7(b) (West

Supp. 2000), and the Stark Law, 42 U.S.C.A. § 1395nn (West Supp.

2000), and several state law claims.       We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Holmes v. Tenet HealthSystem Medical, Inc., No. CA-99-833-2-23

(D.S.C. Apr. 17, 2000). We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                                  AFFIRMED




                                   2